People v Daniels (2016 NY Slip Op 06003)





People v Daniels


2016 NY Slip Op 06003


Decided on September 14, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 14, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
BETSY BARROS, JJ.


2009-06305
 (Ind. No. 2016-07)

[*1]The People of the State of New York, respondent,
vCal Daniels, appellant.


Cal Daniels, Elmira, NY, appellant pro se.
Thomas J. Spota, District Attorney, Riverhead, NY (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 20, 2013 (People v Daniels, 103 AD3d 807), affirming a judgment of the County Court, Suffolk County, rendered June 18, 2009.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., CHAMBERS, HALL and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court